Case: 4:19-cr-00998-JAR-JMB Doc. #: 24 Filed: 05/06/20 Page: 1 of 2 PageID #: 54


                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MISSOURI
                              EASTERN DIVISION

UNITED STATES OF AMERICA,                   )
                                            )
                Plaintiff,                  )
                                            )
          vs.                               ) Case No. 4:19 CR 0998 JAR/JMB
                                            )
LAKISHA SMITH,                              )
                                             )
                Defendants.                  )

                                        ORDER

      This matter is before the Court on Defendant’s motion for an extension of time

within which to file motions and for continuance of the pretrial motion hearing. [ECF No.

22, 23]

      For the reasons set forth in the Defendant’s motion, the Court finds that to deny

Defendants’ request for such additional time would deny counsel for Defendant the

reasonable time necessary for an effective investigation and preparation of pretrial

motions, taking into account the exercise of due diligence, see 18 U.S.C. §

3161(h)(7)(B)(iv), and that the ends of justice served by granting Defendant’s requests

for additional time outweigh the best interest of the public and Defendant in a speedy

trial, see 18 U.S.C. § 3161(h)(7)(A).     Therefore, the time granted to Defendant to

investigate and prepare pretrial motions, or a waiver thereof, is excluded from

computation of Defendant’s right to a speedy trial pursuant to 18 U.S.C. § 3161(h)(7)(A).

      Accordingly,
Case: 4:19-cr-00998-JAR-JMB Doc. #: 24 Filed: 05/06/20 Page: 2 of 2 PageID #: 55

       IT IS HEREBY ORDERED that Defendant’s motion for extension of time

within which to file motions and for continuance of the pretrial motion hearing is

GRANTED. [ECF No. 22, 23]

       IT IS FURTHER ORDERED that Defendant shall have until August 6, 2020, to

file any pretrial motions or waiver of motions. The Government shall have until August

13, 2020, to respond. The extension is retroactive to the prior deadline.

       IT IS FINALLY ORDERED that the Evidentiary Hearing will be set upon

further order of the Court.


                                                /s/John M. Bodenhausen
                                                JOHN M. BODENHAUSEN
                                                UNITED STATES MAGISTRATE JUDGE


Dated this 6th day of May, 2020.
